 



EXHIBIT 10.3
ADVANTA
SENIOR MANAGEMENT CHANGE OF CONTROL SEVERANCE PLAN
AMENDED AND RESTATED AS OF APRIL 2, 2007
SECTION 1. PURPOSE
     The Company has adopted this amendment and restatement of the Plan in order
to provide severance benefits, including medical cost subsidies and outplacement
assistance, to certain senior management employees whose employment is
terminated as a result of a Change of Control or a Subsidiary Change of Control.
The Plan, as herein amended and restated, is applicable to terminations of
employment in connection with a Change of Control occurring on and after the
Restatement Effective Date. The Plan, as previously in effect, governs
terminations of employment that occurred prior to the Restatement Effective
Date.
SECTION 2. DEFINITIONS
     As hereinafter used:
     2.1 The “Benefits Committee” means a committee composed of the Company’s
General Counsel and the Company’s Vice President of Human Resources, or such
other person or persons as may be designated by the Board of Directors to serve
as the Benefits Committee from time to time. Notwithstanding the foregoing, on
and after the Closing Date with respect to a Change of Control, for a period of
twelve months following such Closing Date, no change to the membership of the
Benefits Committee shall be made except upon the resignation of a member of the
Benefits Committee, in which event the remaining member(s) of the Benefits
Committee shall appoint a new member who must have been an employee of the
Company or a Subsidiary prior to the time a Change of Control occurs.
     2.2 The “Board of Directors” is the Board of Directors of the Company.
     2.3 A “Change of Control” shall be deemed to have occurred upon the
earliest to occur of the following events: (i) the date the stockholders of the
Company (or the Board of Directors, if stockholder action is not required)
approve a plan or other arrangement pursuant to which the Company will be
dissolved or liquidated, or (ii) the date the stockholders of the Company (or
the Board of Directors, if stockholder action is not required) approve a
definitive agreement to sell or otherwise dispose of all or substantially all of
the assets of the Company, or (iii) the date the stockholders of the Company (or
the Board of Directors, if stockholder action is not required) and the
stockholders of the other constituent corporation (or its board of directors if
stockholder action is not required) have approved a definitive agreement to
merge or consolidate the Company with or into such other corporation, other
than, in either case, a merger or consolidation of the Company in which holders
of shares of the Company’s Class A

 



--------------------------------------------------------------------------------



 



Common Stock immediately prior to the merger or consolidation will have at least
a majority of the voting power of the surviving corporation’s voting securities
immediately after the merger or consolidation, which voting securities are to be
held in the same proportion as such holders’ ownership of Class A Common Stock
of the Company immediately before the merger or consolidation, or (iv) the date
any entity, person or group, within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Securities Exchange Act of 1934, as amended (other than (a) the
Company or any of its subsidiaries or any employee benefit plan [or related
trust] sponsored or maintained by the Company or any of its subsidiaries or
(b) any person who, on the date the Plan is effective, shall have been the
beneficial owner of or have voting control over shares of Common Stock of the
Company possessing more than twenty-five percent (25%) of the aggregate voting
power of the Company’s Common Stock) shall have become the beneficial owner of,
or shall have obtained voting control over, more than twenty-five percent (25%)
of the outstanding shares of the Company’s Class A Common Stock, or (c) the
first day after the date this Plan is effective when directors are elected such
that a majority of the Board of Directors shall have been members of the Board
of Directors for less than two (2) years, unless the nomination for election of
each new director who was not a director at the beginning of such two (2) year
period was approved by a vote of at least two-thirds of the directors then still
in office who were directors at the beginning of such period.
     2.4 “Closing Date” means the date on which a transaction that is treated as
a Change of Control or a Subsidiary Change of Control is consummated.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended.
     2.6 “Company” means Advanta Corp., and any successor to its business and/or
assets which assumes and agrees or is otherwise obligated to provide benefits
under the Plan by operation of law, or otherwise. Notwithstanding the foregoing,
for purposes of Section 2.3 (“Change of Control”) or Section 2.14 (“Subsidiary
Change of Control”), the term “Company” shall only refer to “Advanta Corp.”
     2.7 An “Employee” means a person
          (a) who has been selected by the Company’s Compensation Committee to
participate in or is shown on the Company’s books and records as participating
in the Company’s annual bonus program generally known as “AMIP” or who is
notified in writing that the Office of the Chair has selected him or her to
participate in this Plan; and
          (b) who is employed by the Company or a Subsidiary at the time of a
Change of Control and as of the Closing Date or by a specific Subsidiary at the
time it undergoes a Subsidiary Change of Control and as of the applicable
Closing Date.
     The term “Employee” specifically excludes any person (a) who is receiving
severance pay or (b) who signed an agreement pursuant to which his or her
employment will terminate in the future on a date certain. In addition, the term
Employee shall not

-2-



--------------------------------------------------------------------------------



 



include any other individual who is a leased employee or is otherwise not
treated for tax or other purposes as an employee of the Company or a Subsidiary,
notwithstanding that such individual may be subsequently be re-classified by a
court, government agency, tribunal or arbitrator as a common law employee of the
Company.
     2.8 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     2.9 “Full Years of Service” of an Employee for purposes of determining
Severance Pay pursuant to Section 4.1(a) means the Employee’s full years of
continuous employment up to and including the Employee’s Termination Date.
     2.10 “Pay” means the base salary of an eligible Employee at his or her
stated weekly, monthly or annual rate as of the Employee’s Termination Date.
“Pay” does not include overtime pay, bonuses of any kind, incentive pay or any
other remuneration. A “Week of Pay” shall be calculated in accordance with the
Company’s regular payroll practices and procedures applicable immediately
preceding the applicable Closing Date.
     2.11 “Plan” means the Advanta Senior Management Change of Control Severance
Plan, as set forth herein, as amended from time to time.
     2.12 The “Restatement Effective Date” of the Plan is April 2, 2007.
     2.13 “Service” of an Employee, to the extent taken into account for
purposes of determining Severance Pay pursuant to Section 4.1(a), means Full
Years of Service, plus additional periods of employment taken into account for
purposes of these calculations. These calculations are made taking into account
service performed from such Employee’s most recent date of hire through the date
of such Employee’s Termination Date; provided, however, that prior periods of
Service that would otherwise be disregarded, may, at the discretion of the
Benefits Committee, be included as additional Service.
     2.14 “Severance Pay” is a payment made to an eligible Employee pursuant to
Section 4.1 hereof. All Severance Pay due to an eligible Employee must be paid
to the eligible Employee within two (2) years of the date that the first
Severance Pay is paid to that Employee and shall not exceed two (2) years of
Pay.
     2.15 “Subsidiary” means any entity other than the Company that is treated
under Code Section 414(b) or (c) as a single employer along with the Company;
provided, however, that any such entity shall not be considered to be a
Subsidiary if the Board of Directors or the Benefits Committee provides that
such entity shall be excluded from participation in the Plan. Notwithstanding
the foregoing, any other entity that does not otherwise qualify as a Subsidiary
may be designated as a Subsidiary for purposes of the Plan by the Board of
Directors or the Benefits Committee.
     2.16 A “Subsidiary Change of Control” with respect to a Subsidiary shall be
deemed to have occurred if the Company or one of its wholly-owned or
majority-owned

-3-



--------------------------------------------------------------------------------



 



subsidiaries no longer holds any shares of such Subsidiary, or if all or
substantially all of the assets of a such Subsidiary are sold to an entity that
is not owned or controlled, in whole or in part, by the Company or one of its
wholly-owned or majority-owned subsidiaries.
     2.17 “Termination Date” means the date upon which the Employee’s employment
with the Company or Subsidiary ceases.
SECTION 3. ELIGIBILITY
     3.1 An Employee shall be eligible to receive Severance Pay if and only if
all of the following conditions are met (and the Employee is not disqualified
from eligibility pursuant to Section 3.2):
          (a) The Employee is an Employee of the Company or a Subsidiary after
the Restatement Effective Date of the Plan; and
          (b) The Employee is employed by:
                         (i) Advanta Corp. at the time the Closing Date occurs;
                         (ii) A Subsidiary at the time the Closing Date occurs;
provided that Advanta Corp. continues to hold at such time (directly or
indirectly) more than fifty percent (50%) of the outstanding capital stock of
the applicable entity; or
                         (iii) A Subsidiary at the time it undergoes a
Subsidiary Change of Control and the time the applicable Closing Date occurs;
and
          (c) The Employee is terminated from employment within twelve
(12) months after the applicable Closing Date; unless such termination is:
(1) because of the Employee’s death or Extended Leave of Absence (as defined
below), (2) because of the Employee’s Willful Misconduct (as defined below), or
(3) by the Employee other than for Good Reason (as defined below). In the event
a person’s employment is terminated for any reason prior to the occurrence of a
Closing Date (either with respect to a Change of Control or to a Subsidiary
Change of Control, as may be applicable) he or she shall not be entitled to any
benefits under the Plan by virtue of said Change of Control or Subsidiary Change
of Control.
                         (i) Extended Leave of Absence. Except as otherwise
required by law, if an Employee shall have been absent from the full-time
performance of his or her duties by reason of such Employee’s leave of absence
for any reason for six (6) consecutive months or more, the Employee may be
terminated and shall not be entitled to any benefits under the Plan.

-4-



--------------------------------------------------------------------------------



 



                         (ii) Willful Misconduct. Termination of the Employee’s
employment for Willful Misconduct shall mean termination:
               (a) Upon the willful and continued failure by the Employee to
substantially perform his or her duties which the Employee fails to cure (other
than any such failure resulting from incapacity due to physical or mental
illness or an Extended Leave of Absence or the Employee’s termination of his or
her employment for Good Reason (as defined in Subsection 3.1(c)(iii))), after
ten (10) days from a written demand for substantial performance is delivered to
the Employee by the Company or Subsidiary by which he or she is employed, which
demand specifically identifies the manner in which the Company or Subsidiary
believes that the Employee has not substantially performed his or her duties; or
               (b) The willful engaging by the Employee in conduct which is
clearly and materially injurious to the Company and/or Subsidiary, monetarily or
otherwise. For purposes of this subsection, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee in bad faith and without reasonable belief that his or her action
or omission was in or not opposed to the best interest of the Company and/or
Subsidiary.
               (c) Notwithstanding the foregoing, the Employee shall not be
deemed to have been terminated for Willful Misconduct unless and until there
shall have been delivered to the Employee a copy of a written determination of
the Benefits Committee issued pursuant to a meeting of the Benefits Committee
(after reasonable notice to the Employee and an opportunity for the Employee,
together with his or her counsel, to be heard before the Benefits Committee)
finding that in the good faith opinion of the Benefits Committee the Employee
was guilty of conduct set forth above in this Subsection 3.1(c)(ii) and
specifying the particulars thereof in detail.
                         (iii) Good Reason. The Employee shall be entitled to
terminate his or her employment for Good Reason and receive Severance Pay, if
the Employee terminates his or her employment within twelve (12) months after
the applicable Closing Date and provides written notice to the Benefits
Committee no later than two weeks after the Employee’s Termination Date of the
Employee’s election to resign and the circumstances constituting the Good Reason
to terminate his or her employment. The Employee’s right to terminate his or her
own employment pursuant to this Subsection shall not be affected by his or her
incapacity due to physical or mental illness. The Employee’s continued
employment for any period of time following any applicable Closing Date shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason. “Good Reason” shall mean, without the
Employee’s express written consent, the occurrence after the Closing Date
applicable to a Change of Control of the Company or to a Subsidiary Change of
Control with respect to the Subsidiary by which he or she was employed, of any
of the following circumstances:
               (a) The Employee is demoted to a lower position;

-5-



--------------------------------------------------------------------------------



 



               (b) The Employee is assigned any duties inconsistent with the
status of the position that the Employee held immediately prior to the
applicable Closing Date or an adverse alteration in the nature or status of the
Employee’s responsibilities or authority or in the quality or amount of office
accommodations or assistance provided to the Employee, from those in effect
immediately prior to such applicable Closing Date, which, taken in the
aggregate, shall constitute a constructive demotion;
               (c) A reduction in the Employee’s annual base salary as in effect
on the date immediately prior to the applicable Closing Date, or as the same may
be increased from time to time thereafter;
               (d) The Company’s or Subsidiary’s requirement that the Employee’s
site of principal employment be more than 50 miles from the offices at which the
Employee was principally employed immediately prior to the date of the
applicable Closing Date, except for required travel on the Company’s or
Subsidiary’s business to an extent substantially consistent with the Employee’s
business travel obligations immediately prior to such Closing Date;
               (e) The failure by the Company or Subsidiary to pay to the
Employee any portion of his or her compensation or compensation under any
deferred compensation program of the Company or Subsidiary within fifteen
(15) days of the date such compensation is due;
               (f) The failure by the Company or Subsidiary to continue in
effect any compensation or benefit plan or perquisites in which the Employee
participates immediately prior to the applicable Closing Date, which is material
to his or her total compensation, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to such
plan, or the failure by the Company or Subsidiary which experienced the Change
of Control to continue the Employee’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Employee’s
participation relative to other participants, than existed at the time of the
applicable Closing Date;
               (g) The failure by the Company or Subsidiary to continue to
provide the Employee with benefits substantially similar to those enjoyed by him
or her under any of the Company’s or Subsidiary’s life insurance, medical,
dental, accident or disability plans in which the Employee was participating at
the time of the applicable Closing Date, the taking of any action by the Company
or Subsidiary which would directly or indirectly materially reduce any of such
benefits, or the failure by the Company or Subsidiary to provide the Employee
with the number of paid vacation days or Paid Time Off days to which the
Employee is entitled in accordance with the vacation or Paid Time Off policy
applicable and in effect at the time of the applicable Closing Date;

-6-



--------------------------------------------------------------------------------



 



               (h) The failure of the Company or Subsidiary to obtain the
unqualified agreement from any successor to assume or adopt this Plan; or
               (i) Any termination of the Employee’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection 3.1(c)(iv) hereof (and, if applicable, the requirements of Subsection
3.1(c)(ii) hereof);
                         (iv) Any purported termination of Employee’s employment
by the Company or the Subsidiary or by the Employee shall be communicated by
written Notice of Termination to the other party. “Notice of Termination” shall
mean a notice that shall indicate the specific termination provision in the Plan
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provision so indicated. The Notice to the Company or the Subsidiary (if only the
Subsidiary has experienced a Change of Control) shall be to the Benefits
Committee. All such notices shall be sent (i) by certified or registered mail
and shall be deemed received three (3) business days after the date of mailing;
(ii) by Federal Express or similar overnight courier and shall be deemed
received one (1) business day after delivery to Federal Express or similar
overnight courier; or (iii) by personal service and shall be deemed received on
the same day as service.
     3.2 An Employee may not receive Severance Pay if any of the following
disqualifying events occur:
          (a) The Employee is receiving Severance Pay at the time the applicable
Closing Date occurs;
          (b) The Employee has signed an agreement pursuant to which his or her
employment will terminate in the future on a date certain;
          (c) The Employee is not employed by the Company or by the specific
Subsidiary at the time of the Closing Date with respect to a Change of Control
or a Subsidiary Change of Control, as the case may be, or if no Closing Date
occurs with respect to either a Change of Control or a Subsidiary Change of
Control with respect to the specific Subsidiary by which he or she is employed
prior to the termination of his or her employment; or
          (d) The Employee is party to an agreement that expressly provides that
such Employee is not entitled to severance or is not entitled to benefits under
this Plan.

-7-



--------------------------------------------------------------------------------



 



SECTION 4. SEVERANCE BENEFIT AMOUNT
     4.1 Except as otherwise provided in this Section 4, Severance Pay to be
provided to an eligible Employee shall be as follows:
          (a) Severance Pay based upon the Employee’s AMIP Level as reflected on
the Company’s books and records as of the date there is a Change of Control or
Subsidiary Change of Control shall be the greater of: (A) (i) Employees who are
AMIP Level A will receive one hundred and four (104) Weeks of Pay;
(ii) Employees who are AMIP Level B shall receive one hundred and four
(104) Weeks of Pay; (iii) Employees who are AMIP Level C shall receive fifty-two
(52) Weeks of Pay; (iv) Employees who are AMIP Level D shall receive thirty-nine
(39) Weeks of Pay; and (v) Employees who do not participate in AMIP but who
participate in the Plan by virtue of the having been designated as participating
in the Plan and who have been notified in writing that the Office of the Chair
has selected them to participate in the Plan, shall receive the amount
designated by the Office of the Chair; or (B) (i) Four (4) Weeks of Pay
multiplied by the Employee’s each Full Years of Service and one-twelfth (1/12)
of four (4) Weeks of Pay for each full month of Service completed in an
incomplete Year of Service, with a minimum of four (4) Weeks of Pay and a
maximum of sixty (60) Weeks of Pay;
          (b) Outplacement assistance benefits determined according to Schedule
“A”, attached hereto; and
          (c) Participation in the arrangement for COBRA Coverage (as described
in Section 8.6, below).
     4.2 The Company, in its sole discretion, may increase the Severance Pay to
an amount in excess of that specified in Section 4.1, subject to the limitations
of Sections 2.14, 4.8 and Section 9. Any increase in Severance Pay must be
expressly authorized in writing by the Office of the Chair.
     4.3 If an Employee applies for and receives unemployment compensation
payments for any period of time during or for which Severance Pay is being paid,
any Severance Pay remaining to be paid shall not be reduced by the amount of any
such unemployment compensation payments.
     4.4 If an Employee due to sickness or injury receives worker’s compensation
or long-term disability payments after the Employee’s Termination Date, the
Employee shall not receive any Severance Pay until the cessation of said
payments. Once said payments cease, the number of weeks of Severance Pay to
which the Employee is entitled shall be reduced to reflect the number of weeks
of any such worker’s compensation or long-term disability payments.
     4.5 Except as provided below with respect to participants in the Advanta
Corp. Office of the Chairman Supplemental Compensation Program, the Severance
Benefit provided for in the Plan is the maximum benefit that the Company or
Subsidiary

-8-



--------------------------------------------------------------------------------



 



will pay for severance. To the extent that a federal, state or local law might
require the Company or Subsidiary to make a payment to an Employee because of
that Employee’s involuntary termination, the Severance Pay payable under the
Plan shall be correspondingly reduced. To the extent that an Employee receives
severance pay in connection with the cessation of his or her employment other
than pursuant to this Plan (whether pursuant to a contract or other severance
plan or policy), the Severance Pay payable under this Plan shall be
correspondingly reduced. Any overpayments made under the Plan shall be promptly
repaid after written request. Severance Pay hereunder shall not be offset by
reason of payments received by an Employee due to his or her participation in
the Employee Savings Plan, Executive Deferral Plan, Office of the Chairman
Supplemental Compensation Program, any retention arrangement, bonus plan, or
other plan, arrangement or agreement which is not a severance plan or which, by
its terms, pays a benefit without regard to whether the Employee has terminated
employment. The intent of this Section 4.5 is to coordinate the Severance Pay
provided to an Employee hereunder with any severance benefits that may be
provided to such Employee under any other plan or arrangement, and to ensure
that such Employee is able to receive, in the aggregate, severance benefits
equal to the benefit that is provided under whichever of such plans or
arrangements is the most generous, but to avoid an Employee being able to
receive in the aggregate, severance benefits in excess of the benefits that
would be provided to such Employee under any one severance plan or arrangement.
Notwithstanding the foregoing, however, the Severance Pay payable hereunder
shall be in addition to those benefits payable to participants in the Advanta
Corp. Office of the Chairman Supplemental Compensation Program.
     4.6 Employees who are receiving severance benefits under the Advanta
Employees’ Severance Pay Plan are not eligible for benefits under the Plan.
Employees who are eligible for benefits under both the Advanta Employee’s
Severance Pay Plan and the Plan shall receive Severance Pay under the Plan.
Employees who are eligible for benefits under both the Plan and under the
Advanta Corp. Change of Control Severance Plan shall receive benefits under the
Plan, and not under the Advanta Corp. Change of Control Severance Plan.
     4.7 Employees who have entered into a separate agreement with the Company
pursuant to which, by the terms of the agreement, the Employee receives a
benefit in lieu of a benefit under the Plan are not eligible to receive a
benefit under the Plan.
     4.8 Excess Parachute Payments — Code Section 280G.
          (a) If, at the time the Change of Control or Subsidiary Change of
Control occurs, Section 280G(b) of the Code is applicable to the Employee,
notwithstanding any other provision of this Plan, if the aggregate present value
of the “parachute payments” to the Employee, determined under Section 280G(b) is
at least three times the “base amount” determined under such Section 280G, then
the compensation otherwise payable under this Plan (and any other amount payable
hereunder or any other severance plan, program, policy or obligation of the
Company, Subsidiary or any other affiliate thereof) shall be reduced so that the
aggregate present

-9-



--------------------------------------------------------------------------------



 




value of the parachute payments to the Employee determined under Section 280G,
does not exceed 2.99 times the base amount. In no event, however, shall any
benefit provided hereunder or pursuant to any another plan, program, policy or
other obligation of the Company be reduced to the extent such benefit is not
treated under Section 280G(b) of the Code as a “parachute payment” or as an
“excess parachute payment.” The assumptions to be used in arriving at the
determination of such reductions shall be made by the Company’s Tax Counsel (as
hereinafter defined) in accordance with the principles of Section 280G of the
Code. For these purposes, the term “Tax Counsel” means tax counsel designated as
such for purposes of the Plan prior to the date on which the relevant change in
“the ownership or effective control” of the Company or in “the ownership of a
substantial portion of the assets” of the Company (as these terms are used for
purposes of Code Section 280G) (and referred to in this Section 4.8 as a “280G
Change of Control”). If no tax counsel has been expressly designated as Tax
Counsel for purposes of the Plan, then Tax Counsel shall be the law firm which
was principally responsible for providing tax advice to the Company immediately
prior to the date on which occurred the relevant change in “the ownership or
effective control” of the Company or in “the ownership of a substantial portion
of the assets” of the Company. All fees and expense of the Tax Counsel will be
borne by the Company.
          (b) Additional Payments for Certain Participants. The purpose of this
Section 4.8(b) is to provide additional payments to either or both of Dennis
Alter and William A. Rosoff (the “AMIP Level A Executives”) to make the AMIP
Level A Executives whole after payment of any excise taxes due with respect to
“excess parachute payments” following the occurrence of a 280G Change of
Control. As a consequence, this Section 4.8(b) shall be applicable to the AMIP
Level A Executives, and, notwithstanding anything to the contrary herein,
Section 4.8(a) shall not be applicable to the AMIP Level A Executives. To the
extent a similar gross up or make whole payment is provided to any AMIP Level A
Executive under any other plan, arrangement or agreement, then the additional
payments to be made under this Section 4.8(b) shall be reduced so that the
effect of this Section 4.8(b) along with any other such plan, arrangement or
agreement, is that the AMIP Level A Executive will be made whole with respect to
the excise taxes payable with respect to “excess parachute payments” made under
this or any other plan, arrangement or agreement.
               (i) If, at the time there is a 280G Change of Control,
Section 280G(b) of the Code is applicable to payments made or benefits provided
to an AMIP Level A Executive, and if such payments and/or benefits will be
subject to the tax imposed by Code Section 4999 (the “Excise Tax”), the Company
shall pay to or on behalf of such AMIP Level A Executive at the time specified
in subsection (iii) below an additional amount (the “Gross Up Payment”) such
that the net amount retained by the AMIP Level A Executive, after deduction for
any Excise Tax on the payments and/or benefits and any federal, state, local
income or payroll tax upon the Excise Tax Gross Up Payment, but before deduction
for any federal, state and local income or payroll tax on the payments and/or
benefits, shall be equal to the total payments and/or benefits the AMIP Level A
Executive would have received prior to any Excise Tax.

-10-



--------------------------------------------------------------------------------



 



               (ii) Subject to any determinations made by the Internal Revenue
Service (the “IRS”) all determinations as to whether an Excise Tax Gross Up
Payment is required, the amount of Excise Tax Gross Up Payment and the
assumptions to be used in arriving at the determination shall be made by the
Company’s tax counsel, appointed prior to the occurrence of a 280G Change of
Control (the “Tax Counsel”). All fees and expenses of the Tax Counsel will be
borne by the Company. Subject to any determinations made by the IRS, the
determination of the Tax Counsel with respect to the Excise Tax Gross Up Payment
shall be binding on the Company and the AMIP Level A Executive.
               (iii) The Excise Tax Gross Up Payment shall be paid no later than
the thirtieth (30th) day following an event occurring which subjects the AMIP
Level A Executive to the Excise Tax; provided, however, that if the amount of
the Excise Tax Gross Up Payment or portion thereof cannot be reasonable
determined by Tax Counsel on or before such day, the Company shall pay to the
AMIP Level A Executive the amount of the Excise Tax Gross Up Payment no later
than ten (10) days following the determination of the Excise Tax Gross Up
Payment by the Tax Counsel. Notwithstanding the foregoing, the Excise Tax Gross
Up Payment shall be paid to or for the benefit of the AMIP Level A Executive no
later than fifteen (15) business days prior to the date by which the AMIP Level
A Executive is required to pay the Excise Tax or any portion of the Excise Tax
Gross Up Payment to any federal, state or local taxing authority, without regard
to extensions.
               (iv) In the event that the Excise Tax is subsequently determined
by the Tax Counsel to be less than the amount taken into account hereunder at
the time the Excise Tax Gross Up Payment is made, the AMIP Level A Executive
shall repay to the Company, at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the prior Excise Tax Gross Up
Payment attributable to such reduction (plus the portion of the Excise Tax Gross
Up Payment attributable to the Excise Tax and federal, state and local income
tax imposed on the portion of the Excise Tax Gross Up Payment being repaid by
the AMIP Level A Executive if such repayment results in a reduction in Excise
Tax or a federal, state and local income tax deduction), plus interest on the
amount of such repayment at the rate provided in Code Section 1274(b)(2)(B).
Notwithstanding the foregoing, in the event any portion of the Excise Tax Gross
Up Payment to be refunded to the Company has been paid to any federal, state and
local tax authority, repayment thereof (and related amounts) shall not be
required until actual refund or credit of such portion has been made to the AMIP
Level A Executive, and interest payable to the Company shall not exceed the
interest received or credited to the AMIP Level A Executive by such tax
authority for the period it held such portion. The AMIP Level A Executive and
the Company shall cooperate in good faith in determining the course of action to
be pursued (and the method of allocating the expense thereof) if the AMIP Level
A Executive’s claim for refund or credit is denied.
               (v) In the event that the Excise Tax is later determined by the
Tax Counsel or the IRS to exceed the amount taken into account hereunder at the
time the Excise Tax Gross Up Payment is made (including by reason of any payment
the

-11-



--------------------------------------------------------------------------------



 



existence or amount of which cannot be determined at the time of the Excise Tax
Gross Up Payment), the Company shall make an additional Excise Tax Gross Up
Payment to or for the benefit of the AMIP Level A Executive in respect of such
excess (plus any interest or penalties payable with respect to such excess) at
the time that the amount of such excess is finally determined.
               (vi) In the event of any controversy with the IRS (or other
taxing authority) with regard to the Excise Tax, the AMIP Level A Executive
shall permit the Company to control issues related to the Excise Tax (at its
expense), provided that such issues do not potentially materially adversely
affect the AMIP Level A Executive. In the event issues are interrelated, the
AMIP Level A Executive and the Company shall in good faith cooperate so as not
to jeopardize resolution of either issue. In the event of any conference with
any taxing authority as to the Excise Tax or associated income taxes, the AMIP
Level A Executive shall permit the representative of the Company to accompany
the AMIP Level A Executive, and the AMIP Level A Executive’s representative
shall cooperate with the Company and its representative.
               (vii) The Company shall be responsible for all charges of the Tax
Counsel.
               (viii) The Company and the AMIP Level A Executive shall promptly
deliver to each other copies of any written communications, and summaries of any
verbal communications, with any taxing authority regarding the Excise Tax.
     4.9 The Company and each Subsidiary shall have the right to take such
action as it deems necessary or appropriate to satisfy any requirements under
federal, state or other laws to withhold or to make deductions from any benefits
payable under the Plan. Provided, however, that this Section 4.9 shall not
authorize the Company to reduce any benefit beyond what was calculated by Tax
Counsel.
SECTION 5. DISTRIBUTION OF BENEFITS
     5.1 The Company and each Subsidiary will pay Severance Pay to each eligible
Employee it employed directly out of the general assets of the Company or
Subsidiary. Payments will be made in a single lump sum payment or in
installments in accordance with normal payroll practices, as elected by the
Employee. Such payments shall commence as soon as practicable following the
Employee’s Termination Date and continue until the benefit due is paid.
     5.2 Severance Pay shall be paid to the estate of any eligible Employee who
dies before the entire amount due hereunder is paid.
SECTION 6. PLAN ADMINISTRATION
     6.1 The Plan shall be administered by the Benefits Committee, which shall
have complete authority to prescribe, amend and rescind rules and regulations
relating to the Plan, consistent with the express provisions of the Plan.

-12-



--------------------------------------------------------------------------------



 



     6.2 The determinations by the Benefits Committee on the matters referred to
such Committee shall be conclusive. The Benefits Committee shall have full
discretionary authority, the maximum discretion allowed by law, to administer,
interpret and apply the terms of this Plan, and determine any and all questions
or disputes hereunder, including but not limited to eligibility for benefits and
the amount of benefits due. Subsequent to the Closing Date with respect to a
Change of Control, but not with respect to a Subsidiary Change of Control, the
Benefits Committee shall not have full discretionary authority; its
determinations shall be made strictly in accordance with the terms of the Plan
and shall be subject to de novo review by a court of competent jurisdiction.
     6.3 In the event of a claim by any person including but not limited to any
Employee, or such person’s authorized representative (the “Claimant”) as to
whether he is entitled to any benefit under the Plan, the amount of any
distribution or its method of payment, such Claimant shall present the reason
for his or her claim in writing to the Benefits Committee. The claim must be
filed within forty-five (45) days following the date upon which the Claimant
first learns of his claim. All claims shall be in writing, signed and dated and
shall briefly explain the basis for the claim. The claim shall be mailed to the
Benefits Committee by certified mail at the following address: Advanta Corp.,
Welsh and McKean Roads, Spring House, PA 19477 or such other address as the
Benefits Committee may designate from time to time. The Benefits Committee
shall, within a reasonable period of time but not later than ninety (90) days
after receipt of such written claim, decide the claim and send written
notification to the Claimant as to its disposition; provided that the Benefits
Committee may elect to extend said period for an additional ninety (90) days if
special circumstances so warrant and the Claimant is so notified in writing
prior to the expiration of the original ninety (90) day period. Such notice
shall indicate the special circumstances requiring the extension of time and the
dates by which the Plan expects to render the final decision. In no event shall
a decision regarding a claim for benefits be rendered later than 180 days after
the Plan receives the written claim. The Benefits Committee shall ensure that
claim determinations are made in accordance with this Plan document and, where
appropriate, that Plan provisions are applied consistently with respect to
similarly situated Claimants. In the event the claim is wholly or partially
denied, such written notification shall (a) state the specific reason or reasons
for the denial; (b) make specific reference to pertinent Plan provisions on
which the denial is based; (c) provide a description of any additional material
or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; (d) set forth the
procedure by which the Claimant may appeal the denial of his or her claim; and
(e) include a statement of the individual’s right to bring a civil action under
Section 502(a) of ERISA following a whole or partial denial on appeal.
     In the event that a claim is wholly or partially denied, the Claimant may
request a review of such denial by making application in writing to the Benefits
Committee within sixty (60) days after receipt of such denial. Said application
must be via certified mail. Upon written request to the Benefits Committee, the
Claimant shall be provided, free of charge, reasonable access to, and copies of,
all documents, records, and other information

-13-



--------------------------------------------------------------------------------



 



relevant to the claim for benefits. The Claimant shall also have an opportunity
to submit to the Benefits Committee, in writing, any comments, documents,
records, and other information relating to the claim for benefits. The Benefits
Committee shall take into account all comments, documents, records, and other
information relating to the claim submitted by the Claimant, without regard to
whether such information was submitted or considered in the initial claim
determination.
     Within a reasonable period of time, but not later than sixty (60) days
after receipt of a written appeal, the Benefits Committee shall decide the
appeal and notify the Claimant of the final decision; provided that the Benefits
Committee may elect to extend said sixty (60) day period to up to one hundred
twenty (120) days after receipt of the written appeal, if special circumstances
so warrant and the Claimant is so notified in writing prior to the expiration of
the original sixty (60) day period. Such notice shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
expects to render the final decision.
     If the appeal is denied, the Claimant shall receive written notice of the
denial, written in a manner reasonably calculated to be understood by the
Claimant, which (a) states the specific reason or reasons for the denial;
(b) makes specific reference to pertinent Plan provisions on which the denial is
based; (c) informs the individual of his or her right to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claim for benefits; and (d) includes a
statement of the individual’s right to bring a civil action under Section 502(a)
of ERISA.
SECTION 7. PLAN MODIFICATION OR TERMINATION
     7.1 The Plan may be modified, amended or terminated at any time by the
Compensation Committee of the Board of Directors, the Board of Directors, or the
designee of either, with or without notice. Any such modification, amendment or
termination shall be effective at such date as the Compensation Committee, the
Board of Directors or the designee of either may determine. If a Closing Date
with respect to a Change of Control occurs, the Plan may not be modified,
amended or terminated until twelve (12) months after the Closing Date of the
Change of Control.
     7.2 All claims for benefits hereunder, even if raised after amendment,
modification or termination of the Plan, shall be determined pursuant to
Section 6.3, and when acting pursuant thereto, the Benefits Committee shall
retain the authority provided in Section 6. Notwithstanding any amendment,
modification or termination of the Plan, all Employees who are eligible before
the date of amendment, modification or termination to receive Severance Pay
pursuant to this Plan shall remain entitled to receive said benefit under the
terms and conditions of this Plan without regard to amendment, modification or
termination.

-14-



--------------------------------------------------------------------------------



 



SECTION 8. GENERAL PROVISIONS
     8.1 Nothing herein contained shall be deemed to give any Employee the right
to be retained in the employ of the Company and/or any Subsidiary or to
interfere with the right of the Company and/or Subsidiary to discharge him or
her at any time, with or without cause.
     8.2 Except as otherwise provided by law, or under the terms of the Plan, no
right or interest of any Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any other manner; no attempted assignment or transfer
thereof shall be effective; and no right or interest of any Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Employee, except to the extent specifically provided for herein.
     8.3 The Plan is unfunded.
     8.4 The Plan shall be governed by and construed in accordance with ERISA,
and to the extent not preempted, the laws of the Commonwealth of Pennsylvania.
     8.5 The Plan is intended to constitute a “welfare plan” under ERISA, and
any ambiguities in the Plan shall be construed to effect that intent.
     8.6 COBRA Premiums. Each Employee benefiting under the Plan shall be
charged a premium for his or her continuation of health care coverage, if
elected, pursuant to Code Section 4980B (“COBRA Coverage”) that does not exceed
the amount that was contributed by such Employee for his or her health care
coverage immediately prior to his or her Termination Date, or immediately prior
to the Closing Date, whichever is less. The balance of the cost of such health
care coverage shall be paid by the Company or Subsidiary by which the Employee
was employed (the “COBRA Subsidy”). The COBRA Subsidy shall continue for the
entire period for which the Employee is entitled to receive Severance Pay
hereunder, but not beyond the period such COBRA coverage stays in effect. The
COBRA Subsidy’s duration is as follows: (i) Employees who are AMIP Level A will
receive a COBRA Subsidy for eighteen (18) months; (ii) Employees who are AMIP
Level B shall receive a COBRA Subsidy for eighteen (18) months; (iii) Employees
who are AMIP Level C shall receive a COBRA Subsidy for fifty-two (52) weeks;
(iv) Employees who are AMIP Level D shall receive a COBRA Subsidy for
thirty-nine (39) weeks; and (v) Employees who do not participate in AMIP shall
receive a COBRA Subsidy for such period of time designated by the Office of the
Chair as the time period with respect to which such Employees’ Severance Pay is
determined.
SECTION 9. SPECIAL PROVISIONS RELATED TO CODE SECTION 409A
     9.1 With respect to each Employee whose Severance Pay hereunder does not
exceed two times the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the calendar year
preceding the year in which such Employee’s employment terminates, the Plan is
intended to provide benefits

-15-



--------------------------------------------------------------------------------



 



that will be characterized as separation pay benefits that do not constitute a
deferral of compensation or a deferred compensation plan for purposes of Code
Section 409A. For these purpose, references to Code Section 409A are deemed to
be references to such section of the Code, and any regulations (including
proposed regulations) or other guidance that may be issued by the IRS and/or the
Treasury Department from time to time interpreting applicable provisions of Code
Section 409A. Benefits for any such Employee are, therefore, payable hereunder,
either by reason of an actual involuntary termination of an Employee, or by
reason of an Employee’s having Good Reason to terminate his employment and
receive benefits hereunder. An Employee’s entitlement to voluntarily terminate
his or her employment for Good Reason and receive benefits hereunder is intended
to constitute a “window program” as that term is used for purposes of Code
Section 409A.
     9.2 To the extent the benefits payable hereunder cannot be paid in a manner
that would cause such benefits to be exempt being treated as nonqualified
deferred compensation for purposes of Code Section 409A, the Plan is intended to
provided for nonqualified deferred compensation that will be payable in a manner
and at a time that complies in all respects with the distribution requirements
of Code Section 409A, so that no such Employee shall be taxable except on actual
receipt of benefits hereunder, and no amount shall be included in such
Employee’s income by reason of the application of Code Section 409A(a)
(Severance Pay hereunder, therefore, being includible in the Employee’s income
pursuant to provisions of the Code other than Code Section 409A). As a
consequence, the following rules shall be generally applicable to the extent and
in the manner determined by Tax Counsel in order that Severance Pay benefits
payable to Employees subject to this Section 9.2 not be treated as violating the
applicable rules of Code Section 409A:
          (a) Each such Employee shall be eligible to elect to receive his or
her Severance Pay hereunder either as a lump sum, or as a series of payments in
accordance with the Company’s normal payroll practice over the period of time
corresponding to the number of Weeks of Pay that comprise such Employee’s
Severance Pay; provided, however, that any such election must be made on or
before December 31, 2007, consistent with the provisions of applicable
transitional guidance published by the IRS or Treasury, or by such later date as
may be permitted under such guidance or as provided in applicable proposed,
temporary or final Treasury Regulations related to Code Section 409A. In the
event an Employee does not make any such election as to payment within the
permitted time period for such elections to be made without causing a violation
of Code Section 409A, such Employee shall be deemed to have elected to receive
his or her Severance Pay hereunder in the form of a lump sum payment.
          (b) To the extent that the payment of Severance Pay to any Employee
subject to this Section 9.3 would be paid, or would commence to be paid, at a
time that would violate the prohibition, set forth in Code
Section 409A(a)(2)(B)(i), on payments of deferred compensation upon a
termination of employment of a “key employee” of a publicly traded company
within six months following such employee’s termination of employment, such
payment or the commencement of such payments shall be delayed

-16-



--------------------------------------------------------------------------------



 



until the earliest date payment of deferred compensation may be paid to such an
Employee without violating Code Section 409A(a)(2)(B)(i), and shall then be paid
with interest (calculated at the Prime Rate as published in the Wall Street
Journal for such period of delay) from the date such payment would have been
made had this Section 9.3 not been contained in the Plan, through the date of
actual payment.
          (c) In anticipation of a Change of Control, the Company may transfer
to a Rabbi Trust (as hereinafter defined) funds that the Company determines to
be sufficient to pay the amounts that are to be paid to the Employee’s whose
benefits are subject to this Section 9.3 plus any fees that are anticipated as
required to be paid in connection with the establishment and continuation of the
Trust (including, for example, trustee’s fees). Any such Rabbi Trust shall be
revocable; provided, however, that upon the consummation of a transaction that
constitutes a Change of Control for purposes of the Plan, such Rabbi Trust shall
become irrevocable. For these purposes, the term “Rabbi Trust” shall mean a
grantor trust established to hold funds intended to be available to pay benefits
to be provided to Employees subject to this Section 9.3; provided, however, that
such trust shall be established and maintained in a manner that is consistent
with the treatment of its assets as assets of the Company for federal income tax
purposes, which asset shall be subject to the claims of the Company’s creditors
in the event of the Company’s bankruptcy or insolvency. The Rabbi Trust
established hereunder shall be in a form that is substantially consistent with
the form of trust set forth in Revenue Procedure 92-64 (or any successor to such
Revenue Procedure) as a model grantor trust for use with plans providing for
nonqualified deferred compensation. The trustee of the Rabbi Trust shall be bank
or an affiliate of a bank, or such other entity that is in the business of
acting as a trustee for such trusts.

-17-